DETAILED ACTION
This action is in response to the amendment to application 16/166515, filed on 2/28/2022. Claims 21-26, 28-35, and 37-42 are pending. Claims 1-20, 27, and 36 are canceled; claims 41-42 are new. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 28-35, and 37-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amvrosiadis, George, “Identifying Trends in Enterprise Data Protection Systems,” USENIX, 2015, hereinafter “Amvrosiadis” and USPGPUB 2014/0201157, hereinafter “Pawar” and USPGPUB 2014/0123136, hereinafter “Beda.”
Regarding claim 21, Amvrosiadis discloses “A method of managing a virtual machine, comprising: 	identifying, based on an attribute of the virtual machine, a virtual machine client corresponding to the virtual machine, the virtual machine client comprising characteristic information of the virtual machine in a backup system; (see, e.g., pg. Amvrosiadis, pg. 153, sec. 2.2; “domain clients can be desktops, servers, or virtual machines generating data that is protected by the backup system against failures”; “To be consistently backed up, or provide point-in-time recovery guarantees, business applications may require specific operations to take place. In these scenarios, backup products offer predefined policies that are specific to individual applications. For instance, a Microsoft Exchange Server policy will also backup the transaction log, to capture any updates since the backup was initiated.”; pg. 155, sec. 4.3; “Virtual machine policies are tuned to backup and restore VM images, from virtual environments such as VMware or Hyper-V") 
determining, based on the virtual machine client characteristic information, a backup policy for the virtual machine, the backup policy indicating a manner of backing up the virtual machine in the backup system;” (see, e.g., Amvrosiadis, pg. 156, sec. 4.4; “Recall from Section 2.2, that clients subscribe to policies which determine the characteristics of backup jobs. Therefore, it is important to quantify both the number of policies in a domain and the characteristics of each, to effectively characterize the domain’s workload.”; “While each policy may represent a group of clients with specific data protection needs, we find that individual clients usually subscribe to a single policy.”).
Amvrosiadis does not appear to disclose the further limitation “in response to the attribute of the virtual machine being changed, obtaining the changed attribute of the virtual machine; and updating the virtual machine client based on the changed attribute of the virtual machine.” Stated differently, Amvrosiadis does not appear to teach changing attributes of a virtual machine and updating the backup policies in response to said changing. However, Pawar discloses a method of “rule-based virtual machine data protection” whereby a list of virtual machines to be backed up is generated, and a backup rule is applied for choosing which virtual machines appear on the list, in response to a determination as to whether each given virtual machine is “satisfying the rule at the time of backup.” (Pawar, para. 12-14, fig. 10 & associated text). Thus a change made to virtual machine causing it to have changed attributes (e.g., a different application, a different location, etc.) will be detected and recorded and those recorded changes will affect the subsequent virtual machine backup operations. 
Amvrosiadis does not appear to disclose the further limitation “and the attribute of the virtual machine comprising a key-value attribute pair describing the virtual machine.” Stated differently, Amvrosiadis does not appear to teach using key-value attribute pairs to describe a virtual machine. However, Beda discloses, at para. 32-34, using various key-value pairs to identify and describe a virtual machine. 
Pawar, Amvrosiadis, and Beda are directed toward virtual machine management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to incorporate the change management functionality of Pawar with the data backup policy administration of Amvrosiadis and the key-value pair description of Beda, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to ensure that a given virtual machine would be backed up in accordance with and in consideration of its current attributes, thus improving the overall performance of the resulting backup system. Accordingly, the instant claim is unpatentable over the combination of Pawar, Beda, and Amvrosiadis.
Regarding claim 22, the combination of Pawar, Beda, and Amvrosiadis renders obvious “The method of claim 21, wherein identifying a virtual machine client corresponding to the virtual machine comprises: obtaining a first predetermined rule associated with the attribute of the virtual machine; and in response to the attribute of the virtual machine satisfying the first predetermined rule, identifying the virtual machine client based on the attribute of the virtual machine.” (see, e.g., pg. Amvrosiadis, pg. 155-56, sec. 4.3; Table 3).
Regarding claim 23, the combination of Pawar, Beda, and Amvrosiadis renders obvious “The method of claim 22, wherein obtaining a first predetermined rule associated with the attribute of the virtual machine comprises: determining, from a set of predetermined rules, a subset related to the attribute of the virtual machine; and selecting the first predetermined rule from the subset.” (see, e.g., pg. Amvrosiadis, pg. 155-56, sec. 4.3; Table 3).
Regarding claim 24, the combination of Pawar, Beda, and Amvrosiadis renders obvious “The method of claim 21, wherein the virtual machine client further comprises the attribute of the virtual machine.” (see, e.g., Amvrosiadis, pg. 155-56, sec. 4.3-4.4).
Regarding claim 25, the combination of Pawar, Beda, and Amvrosiadis renders obvious “The method of claim 21, wherein determining the backup policy for the virtual machine comprises: obtaining the attribute of the virtual machine based on the virtual machine client; obtaining a second predetermined rule associated with a predetermined backup policy; and in response to the attribute of the virtual machine satisfying the second predetermined rule, setting the predetermined backup policy to be the backup policy for the virtual machine client.” (see, e.g., Amvrosiadis, pg. 155-56, sec. 4.3-4.4).
Regarding claim 26, the combination of Pawar, Beda, and Amvrosiadis renders obvious “The method of claim 21, further comprising: in response to a new virtual machine being added, obtaining an attribute of the new virtual machine; and identifying, based on the attribute of the new virtual machine, a virtual machine client corresponding to the new virtual machine.” (see, e.g., Amvrosiadis, pg. 154, sec. 4.1; “The number of clients, policies, and storage media are three characteristic factors of a backup domain’s configuration. These numbers fluctuate as resources are added to, or removed from the domain. As we monitor domains since their creation, we find the number of clients, policies, and storage media to be initially close to zero, and then increase rapidly until the domain is properly configured.”; pg. 155 sec. 4.2; “Of all events in which a domain’s client population changes, 93% are attributed to the addition of clients.”).
Regarding claim 28, the combination of Pawar, Beda, and Amvrosiadis renders obvious “The method of claim 27, further comprising: determining whether the attribute of the virtual machine satisfies a second predetermined rule associated with the backup policy for the virtual machine client; and in response to the attribute of the virtual machine satisfying the second predetermined rule, setting the backup policy for the virtual machine to be the backup policy for the virtual machine client.” (see, e.g., Amvrosiadis, pg. 156, sec. 4.4; “Recall from Section 2.2, that clients subscribe to policies which determine the characteristics of backup jobs. Therefore, it is important to quantify both the number of policies in a domain and the characteristics of each, to effectively characterize the domain’s workload.”).
Regarding claim 29, the combination of Pawar, Beda, and Amvrosiadis renders obvious “The method of claim 21, wherein the attribute of the virtual machine comprises at least one of: a name, an access path, a virtual application name, a resource pool, a data center path, a data store name, a data store cluster name, and a tag.” (see, e.g., Amvrosiadis, pg.153, sec. 2.2; “To be consistently backed up, or provide point-in-time recovery guarantees, business applications may require specific operations to take place. In these scenarios, backup products offer predefined policies that are specific to individual applications.”; pg. 155, sec. 4.3; “Virtual machine policies are tuned to backup and restore VM images, from virtual environments such as VMware or Hyper-V")
Regarding claims 30-35 and 37-40, the instant claims are equivalents of claims 21-26 and 28-29, differing only by statutory class. Accordingly, the rejections of claims 21-22 apply, mutatis mutandis, respectively to claims 30-31 and 39-40, and the rejections of claims 23-26 and 28 apply, mutatis mutandis, to claims 32-35 and 37.
Regarding claim 41, the combination of Pawar, Beda, and Amvrosiadis renders obvious “The method of claim 21, wherein the virtual machine client is identified based on a name of a data store cluster to which storage of the virtual machine belongs.” (See, e.g., Beda, para. 32-34). 
Regarding claim 42, the combination of Pawar, Beda, and Amvrosiadis renders obvious “The device of claim 30, wherein the virtual machine client is identified based on a filesystem path where the virtual machine is located.” (See, e.g., Beda, para. 32-34).

Response to Arguments
	Applicants’ arguments in traversal of the standing rejections have been reviewed but are mostly moot in view of the foregoing new grounds of rejection 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306. The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191